

115 HR 409 IH: Putting Patients and Providers Ahead of Compressed Regulatory Timelines Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 409IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to sunset certain penalties relating to meaningful
			 electronic health records use by Medicare eligible professionals and
			 hospitals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Putting Patients and Providers Ahead of Compressed Regulatory Timelines Act of 2017. 2.Sunsetting certain penalties relating to meaningful EHR use (a)Eligible professionals (1)In generalSection 1848(a)(7) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)) is amended by striking subparagraph (A).
				(2)Effective date; rebate
 (A)Effective dateThe amendment made by paragraph (1) shall apply with respect to items and services furnished on or after January 1, 2015.
 (B)RebateWith respect to items and services furnished during the period beginning on January 1, 2015, and ending on the date of the enactment of this Act, the Secretary of Health and Human Services shall implement a method to provide eligible professionals (as defined in section 1848(o)(5)(C) of the Social Security Act (42 U.S.C. 1395w–4(o)(5)(C))) a reimbursement equal to the amount by which—
 (i)the amount of reimbursement made under section 1848 of such Act (42 U.S.C. 1395w–4), before application of this subsection, for such items and services furnished during such period by such professionals, is less than
 (ii)the amount of reimbursement that would have been made under such section, after application of this subsection, for such items and services furnished by such professionals during such period.
						(b)Eligible hospitals
 (1)In generalSection 1886(b)(3)(B) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)) is amended by striking clause (ix).
				(2)Effective date; rebate
 (A)Effective dateThe amendment made by paragraph (1) shall apply with respect to items and services furnished on or after October 1, 2014.
 (B)RebateWith respect to items and services furnished during the period beginning on October 1, 2014, and ending on the date of the enactment of this Act, the Secretary of Health and Human Services shall implement a method to provide eligible hospitals (as defined in section 1886(n)(6)(A) of the Social Security Act (42 U.S.C. 1395ww(n)(6)(A))) a reimbursement equal to the amount by which—
 (i)the amount of reimbursement made under section 1886 of such Act (42 U.S.C. 1395ww), before application of this subsection, for such items and services furnished during such period by such hospitals, is less than
 (ii)the amount of reimbursement that would have been made under such section, after application of this subsection, for such items and services furnished by such hospitals during such period.
						(c)Critical access hospitals
 (1)In generalSection 1814(l) of the Social Security Act (42 U.S.C. 1395f(l)) is amended by striking paragraph (4).
				(2)Effective date; rebate
 (A)Effective dateThe amendment made by paragraph (1) shall apply with respect to items and services furnished during a reporting period beginning on or after October 1, 2014.
 (B)RebateWith respect to items and services furnished during the period beginning on the first day on which paragraph (1) applies, and ending on the date of the enactment of this Act, the Secretary of Health and Human Services shall implement a method to provide critical access hospitals a reimbursement equal to the amount by which—
 (i)the amount of reimbursement made under section 1814 of the Social Security Act (42 U.S.C. 1395f), before application of this subsection, for such items and services furnished during such period by such hospitals, is less than
 (ii)the amount of reimbursement that would have been made under such section, after application of this subsection, for such items and services furnished by such hospitals during such period.
						(d)Medicare Advantage
 (1)In generalSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended— (A)in subsection (l)—
 (i)in paragraph (1)— (I)by striking paragraphs (3) and (4) and inserting paragraph (3);
 (II)by striking sections 1848(o) and 1848(a)(7) and inserting section 1848(o); and (III)by striking and payment adjustments under paragraph (4) shall apply to; and
 (ii)by striking paragraph (4); and (B)in subsection (m)—
 (i)in paragraph (1)— (I)by striking paragraphs (3) and (4) and inserting paragraph (3);
 (II)by striking sections 1886(n) and 1886(b)(3)(B)(ix) and inserting section 1886(n); and (III)by striking and payment adjustments under paragraph (4) shall apply to; and
 (ii)by striking paragraph (4). (2)Effective date; rebate (A)Effective dateThe amendments made by paragraph (1) shall apply with respect to items and services furnished during an applicable period beginning on or after October 1, 2014.
 (B)RebateWith respect to items and services furnished during the period beginning on the first day on which paragraph (1) applies, and ending on the date of the enactment of this Act, the Secretary of Health and Human Services shall implement a method to provide MA organizations a reimbursement equal to the amount by which—
 (i)the payment amount payable under section 1853 of the Social Security Act (42 U.S.C. 1395w–23) for such organization, before application of this subsection, for such items and services furnished during such period, is less than
 (ii)the payment amount that would have been payable under such section for such organization, after application of this subsection, for such items and services furnished during such period.
						